Citation Nr: 1117836	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-00 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 1998 for the grant of service connection for headaches, residuals of a head injury. 

2.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus, prior to August 27, 2008.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, prior to August 27, 2008.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, left lower extremity, prior to August 27, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from July 2004 (peripheral neuropathy), November 2004 (diabetes mellitus), and February 2006 (earlier effective date) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before a Decision Review Officer (DRO) in February 2006.  He additionally testified before the undersigned Veterans Law Judge in January 2011.  Transcripts of the hearings are of record.

The Board observes that the Veteran was granted a TDIU, effective September 16, 2003, in an October 2003 rating decision.  The Veteran has not appealed the effective date assigned.  As such, no claim regarding TDIU is in appellate status at this time.  

The issue of entitlement to an increased rating for headaches, residual of a head injury, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board parenthetically notes that the Veteran filed an August 2003 notice of disagreement with a July 2003 rating decision continuing his diabetes mellitus rating at 20 percent.  However, in an October 2003 written statement, the Veteran indicated that he wanted to drop his appeal because he had been granted a TDIU rating.  The Veteran subsequently filed an increased rating claim for diabetes mellitus which is now on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Board notes that the Veteran reported receiving Social Security Administration (SSA) disability benefits at a September 2004 VA examination.  A copy of the SSA decision awarding benefits and records underlying that decision has not been obtained.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear for what disorder the Veteran is receiving disability benefits for, the relevancy of these documents has not yet been ruled out.  As such, these records must be obtained.

The Board additionally notes that the Veteran has not been sent notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While on Remand, appropriate notice should additionally be sent. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claims.  This letter should reflect all appropriate legal guidance. See e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case that considers all evidence received since the August 2007 Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


